DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over The Brick Press Hydraulic Pollen Press How To Guide | High Tech Presses Hash Press to High Tech Presses (Brick) in view of CN 109090307 to Li (Li).
Concerning claim 1, Brick discloses, in the figures reproduced below, a light and convenient pneumatic tea brick preparing device, wherein it comprises a work table (E1), a supporting device (E2) provided at a bottom of the work table (E1), a punching device (E3) provided at a top of the supporting device (E2) and a limiting device (E4) provided at a top of the work table (E1); an upwardly open rectangular accommodating cavity (E5) being provided at the bottom of the work table (E1); the supporting device (E2) including a supporting component (E6) which is fixedly arranged at the bottom of the work table (E1); the punching device (E3) comprising a power component (E7), a punching component (E8) and a waterproof component (E9), the power component (E7) being fixedly arranged on a top of the supporting component (E2) and the punching component (E8) being fixedly arranged on an output of the power component (E7), the waterproof component (E9) being sleeved on the output of the power component (E7), and the punching component (E8) comprising a punching block (E10) which is arranged inside the rectangular accommodating cavity (E5), and a bulge (E11) for receiving the punching block (E10) being provided at a bottom of the rectangular accommodating cavity (E3); and the limiting device (E4) including a limiting component which includes a limiting block (E4) arranged at a top of the rectangular accommodating cavity (E3), and the punching block (E10), the rectangular accommodating cavity (E3) and the limiting block (E4) forming a working bin for preparing a tea brick; 
the power component (E7) comprising a first cylinder and a cylinder shaft (E8) arranged on a top of the first cylinder (as seen in the video), the first cylinder being fixedly arranged on the top of the supporting component (E2), the cylinder shaft (E8) being arranged on the top of the first cylinder, and the punching block (E10) being fixedly arranged on the top of the cylinder shaft (E8); and the limiting component (E4) further comprising a limiting cover (E4) which is arranged at the top of the work table (E1).
However, Brick does not disclose that the limiting cover is hinged with the worktable and a plurality of snaps  being provided at an end of the limiting cover away from a hinging part, and a plurality of clamping blocks being provided on a side wall of the work table, and each snap is in clamping fit with each clamping block.
Li discloses a device with a cover (1) hinged with the worktable (7) and a plurality of snaps (4) being provided at an end of the limiting cover (1) away from a hinging part (6), and a plurality of clamping blocks (see figures 1 and 2) being provided on a side wall of the work table (7), and each snap (4) is in clamping fit with each clamping block (see figures 1 and 2).
Because both these references are concerned with a similar problem, attachment of the cover to the worktable, it would have been obvious to a person of ordinary skill in the art at the time of the invention to replace the attachment structure of Brick with that of Li.  This replacement is merely a combination of familiar elements according to known methods which is obvious as it has predictable results.
Concerning claim 3, Brick, in view of Li, discloses the supporting component (E6) comprises four supporting legs (E6 as seen in the figure below) and a supporting plate (E2) for fixing the first cylinder (E7), the four supporting legs (E6) being distributed at the bottom of the work table (E1) in a rectangular shape, and the supporting plate (E2) is horizontally and fixedly arranged on the four supporting legs (E6).
Concerning claim 4, Brick, in view of Li, discloses the limiting block (E4) and the punching block (E10) are rectangular plate-shaped structures with a same size and are consistent with a cross-sectional size of the rectangular accommodating cavity.
Allowable Subject Matter
Claims 2 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  For claim 2, the prior art does not disclose a water receiving pan sleeved on the cylinder shaft and positioned at a top of the first cylinder.  For claim 5, the prior art does not disclose a stripe for punching and shaping is provided at a bottom of the limiting block, and a stripe for punching and shaping is provided at a top of the punching block.


    PNG
    media_image1.png
    794
    1110
    media_image1.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Katcoff whose telephone number is (571)270-1415. The examiner can normally be reached M-Th: 8-4, Fri: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew Katcoff/           Primary Examiner, Art Unit 3725                                                                                                                                                                                             
06/03/2022